Name: 81/247/EEC: Commission Decision of 15 April 1981 terminating the anti-dumping procedure concerning imports of hermetic compressors originating in Brazil, Spain, Hungary, Japan and Singapore
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-25

 Avis juridique important|31981D024781/247/EEC: Commission Decision of 15 April 1981 terminating the anti-dumping procedure concerning imports of hermetic compressors originating in Brazil, Spain, Hungary, Japan and Singapore Official Journal L 113 , 25/04/1981 P. 0053 - 0054****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 296 , 14 . 11 . 1980 , P . 2 . COMMISSION DECISION OF 15 APRIL 1981 TERMINATING THE ANTI-DUMPING PROCEDURE CONCERNING IMPORTS OF HERMETIC COMPRESSORS ORIGINATING IN BRAZIL , SPAIN , HUNGARY , JAPAN AND SINGAPORE ( 81/247/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS , IN AUGUST 1980 , THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE EUROPEAN COMMITTEE OF MANUFACTURERS OF REFRIGERATION EQUIPMENT ( CECOMAF ) ON BEHALF OF ALL NON-INTEGRATED COMMUNITY MANUFACTURERS OF HERMETIC COMPRESSORS FOR REFRIGERATING EQUIPMENT ; WHEREAS , SINCE THE COMPLAINT PROVIDED SUFFICIENT EVIDENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN BRAZIL , SPAIN , HUNGARY , JAPAN AND SINGAPORE , AND OF SUBSTANTIAL MATERIAL INJURY RESULTING THEREFROM , THE COMMISSION ACCORDINGLY ANNOUNCED , BY A NOTICE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ), THE INITIATION OF A PROCEDURE CONCERNING IMPORTS OF HERMETIC COMPRESSORS ORIGINATING IN BRAZIL , SPAIN , HUNGARY , JAPAN AND SINGAPORE , AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION OFFICIALLY SO ADVISED THE EXPORTERS AND IMPORTERS CONCERNED , AS WELL AS THE REPRESENTATIVES OF THE EXPORTING COUNTRIES AND THE COMPLAINANTS ; WHEREAS THE COMMISSION HAS GIVEN ALL PARTIES DIRECTLY CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO BE HEARD ORALLY ; WHEREAS SEVERAL OF THE IMPORTING AND ALL THE EXPORTING PARTIES CONCERNED HAVE TAKEN THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING ; WHEREAS THE COMPLAINANT , THE IMPORTERS AND THE EXPORTERS KNOWN TO BE CONCERNED AND THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS SOME OF THE PARTIES AVAILED THEMSELVES OF THIS OPPORTUNITY ; WHEREAS , IN THE COURSE OF THE PROCEDURE , THE COMMISSION SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY AND CARRIED OUT INSPECTIONS AT THE PREMISES OF THE BRAZILIAN , SPANISH , JAPANESE AND SINGAPORE MANUFACTURERS AND EXPORTERS KNOWN TO BE CONCERNED ( SICOM SA , SAO PAULO , BRAZIL , UNIDAD HERMETICA SA , BARCELONA , SPAIN ; MATSUSHITA ELECTRIC TRADING CO . LTD , OSAKA , JAPAN ; SANYO ELECTRIC CO . LTD , OSAKA , JAPAN ; AND MATSUSHITA ELECTRIC TRADING PTE LTD , SINGAPORE ); WHEREAS THE COMMISSION COLLECTED AND VERIFIED ALL NECESSARY INFORMATION REGARDING THE HUNGARIAN EXPORTER , TRANSELEKTRO , BUDAPEST ; WHEREAS THE COMMISSION ALSO CARRIED OUT INSPECTIONS AT THE PREMISES OF THE COMPLAINANTS ; L ' UNITE HERMETIQUE , COURBEVOIE ; DANFOSS A/S , NORDBORG ; ASPERA , TURIN AND NECCHI SPA , PAVIA ; WHEREAS , TO ASCERTAIN WHETHER DUMPING WAS BEING PRACTISED BY THE BRAZILIAN AND SPANISH MANUFACTURERS AND BY ONE OF THE JAPANESE MANUFACTURERS ( SANYO ELECTRIC CO . LTD ), THE COMMISSION COMPARED THEIR PRICES FOR EXPORTS TO THE COMMUNITY WITH THE PRICES ON THEIR DOMESTIC MARKETS ; WHEREAS THESE COMPARISONS WERE MADE AT THE EX-FACTORY STAGE FOR SALES DURING THE PERIOD 1 NOVEMBER 1979 TO 31 OCTOBER 1980 IN THE CASE OF THE BRAZILIAN AND JAPANESE MANUFACTURERS AND 1 JULY TO 31 DECEMBER 1980 IN THE CASE OF THE SPANISH MANUFACTURER ; WHEREAS THE SELLING PRICES WERE ADJUSTED WHERE NECESSARY TO TAKE ACCOUNT OF DIFFERENCES IN THE PRODUCT SPECIFICATIONS , THE TERMS AND CONDITIONS OF SALE , THE TERMS OF THE GUARANTEES OR THE PACKAGING COSTS , AND TO REFLECT CERTAIN TAX OR DUTY REFUNDS OR EXEMPTIONS IN SPAIN ; WHEREAS THE OTHER JAPANESE EXPORTER , MATSUSHITA ELECTRIC TRADING CO . LTD , HAS CEASED EXPORTS OF HERMETIC COMPRESSORS TO THE COMMUNITY AND SAYS IT HAS NO INTENTION OF RESUMING THEM ; WHEREAS , IN ORDER TO INVESTIGATE WHETHER THE IMPORTS FROM HUNGARY WERE BEING DUMPED , THE COMMISSION HAD TO TAKE ACCOUNT OF THE FACT THAT HUNGARY DOES NOT HAVE A MARKET ECONOMY ; WHEREAS THE COMMISSION THEREFORE HAD TO BASE ITS CALCULATION ON THE DOMESTIC PRICE OF SIMILAR HERMETIC COMPRESSORS IN A MARKET ECONOMY COUNTRY ; WHEREAS THE COMPLAINT SUGGESTED TAKING SPANISH DOMESTIC PRICES AS THE NORMAL VALUE ; WHEREAS THE RESULTS OF THE INVESTIGATION AND ARGUMENTS PUT FORWARD BY THE EXPORTER CONCERNED AGAINST REGARDING THE SPANISH MARKET AS REPRESENTATIVE SUGGESTED INSTEAD THAT IT WOULD BE ADVISABLE AND REASONABLE TO USE THE PRICES CHARGED ON THE BRAZILIAN DOMESTIC MARKET ; WHEREAS THE COMMISSION ACCORDINGLY TOOK THE PRICE OF SIMILAR HERMETIC COMPRESSORS ON THE BRAZILIAN MARKET AS THE NORMAL VALUE AND COMPARED IT TO HUNGARIAN PRICES FOR EXPORTS TO THE COMMUNITY ; WHEREAS THE COMPARISON WAS MADE AT THE EX-FACTORY STAGE ON SALES DURING THE PERIOD 1 NOVEMBER 1979 TO 31 OCTOBER 1980 ; WHEREAS THE INVESTIGATION TO FIND OUT WHETHER IMPORTS FROM SINGAPORE WERE BEING DUMPED REVEALED THAT SALES ON THE DOMESTIC MARKET ACCOUNTED FOR ONLY A TINY PROPORTION OF SINGAPORE ' S OUTPUT OF HERMETIC COMPRESSORS AND THEREFORE DID NOT PROVIDE A VALID BASIS FOR COMPARISON ; WHEREAS THE NORMAL VALUE WAS THEREFORE WORKED OUT ON THE BASIS OF THE CONSTRUCTED VALUE ; WHEREAS THE COMMISSION WORKED OUT THE CONSTRUCTED NORMAL VALUE BY TAKING THE COSTS IN SINGAPORE OF MATERIALS AND MANUFACTURE AND ADDING A MARGIN FOR OVERHEADS AND A REASONABLE PROFIT ; WHEREAS THE NORMAL VALUE THUS OBTAINED WAS COMPARED WITH EX-FACTORY PRICES FOR EXPORTS TO THE COMMUNITY FOR SALES WITHIN THE PERIOD 1 NOVEMBER 1979 TO 31 OCTOBER 1980 ; WHEREAS IT EMERGED FROM THE INVESTIGATIONS INTO THE VARIOUS COMPANIES CONCERNED THAT IN THE CASE OF EXPORTS BY SANYO ELECTRIC CO . LTD AND EXPORTS FROM HUNGARY AND SINGAPORE THE PRICES FOR EXPORTS TO THE COMMUNITY WERE NOT LOWER THAN THE RELEVANT NORMAL VALUES , WHILE IN THE CASE OF BRAZILIAN AND SPANISH EXPORTS THE PRICES FOR EXPORTS TO THE COMMUNITY WERE LOWER THAN THE NORMAL VALUE , BY A WEIGHTED AVERAGE DUMPING MARGIN OF 0.15 % FOR SPAIN AND 0.2 % FOR BRAZIL ; WHEREAS EXPORTS TO THE COMMUNITY OF THE PRODUCT IN QUESTION FROM SANYO ELECTRIC CO . LTD , JAPAN , MATSUSHITA ELECTRIC TRADING PTE LTD , SINGAPORE AND TRANSELEKTRO , BUDAPEST ARE THEREFORE NOT BEING DUMPED ; WHEREAS THE DUMPING MARGINS ASCERTAINED ON EXPORTS TO THE COMMUNITY FROM BRAZIL AND SPAIN ARE NEGLIGIBLE AND CANNOT CAUSE ANY INJURY IN THE COMMUNITY ; WHEREAS , IN THESE CIRCUMSTANCES , THE PROCEDURE CONCERNING IMPORTS OF HERMETIC COMPRESSORS ORIGINATING IN BRAZIL , SPAIN , HUNGARY , JAPAN AND SINGAPORE SHOULD BE TERMINATED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEDURE IN RESPECT OF HERMETIC COMPRESSORS FOR REFRIGERATING EQUIPMENT ORIGINATING IN BRAZIL , SPAIN , HUNGARY , JAPAN AND SINGAPORE IS HEREBY TERMINATED . DONE AT BRUSSELS , 15 APRIL 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT